EXHIBIT NO. 10.4

 

 

MEMORANDUM

 

 

To: George M. Gentile



From: Edward E. Hood, Jr., Chairman

Management Development and Compensation Committee



Re: Appointment as Chairman of the Board

Gerber Scientific, Inc. (the "Company")



Date: December 7, 2001



 

 

The Board of Directors of Gerber Scientific, Inc. (the "Board"), with you
abstaining, appointed you Chairman of the Board effective November 29, 2001.



In this non-executive position you will receive a fee of $12,500 per month in
addition to your compensation as a non-employee Director of the Company. This
fee will be paid to you on the first Monday of each month and will be paid to
you until you cease to be Chairman of the Board for any reason.



Effective December 7, 2001, you will receive a one-time special stock option
award to purchase 50,000 shares of the Common Stock of the Company at an
exercise price equal to the fair market value on the date of grant. The options
will fully vest one year from the date of your appointment, on November 29,
2002.



 

 

 

Edward E. Hood, Jr., Chairman

Management Development and

Compensation Committee

of the Board of Directors



 